DETAILED ACTION
This non-final rejection is responsive to the claims filed 26 March 2020.  Claims 1-8, 10-14, 16-21, and 36 are pending.  Claims 1, 21, and 36 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 36 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 36 describes a “computer readable medium”.
Further, Applicant's specification, at paragraph [0071], fails to explicitly define the scope “computer readable medium”.  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. A claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. See MPEP §2106.
Thus, in giving the term its plain meaning (see MPEP 2111.01), the claimed **computer readable medium** is considered to include data signals per se.  Data signals per se are not statutory as they fail to fall into one of the four statutory categories of invention.
As an additional note, a non-transitory computer readable medium having executable programming instructions stored thereon is considered statutory as non-transitory computer readable media excludes transitory data signals.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 10-13, 21, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Yee (US 2020/0281565 A1) hereinafter known as Yee in view of Jun (US 2016/0350503 A1) hereinafter known as Jun.

Regarding independent claim 1, Yee teaches:
an ultrasound transducer configured to transmit ultrasound waves into an exam site and receive therefrom echo signals;  (Yee: Fig. 1 and ¶[0017]; Poland teaches an ultrasound transducer processing echo signals.)
an image processor configured to generate an ultrasound image from the received echo signals;  (Yee: Fig. 1 and ¶[0017]; Poland teaches an ultrasound transducer processing echo signals and generating an image.)
a primary display configured to display the ultrasound image generated by the image processor; and  (Yee: Fig. 2 and ¶[0021]; Yee teaches a display or monitor separate from the touch display 252.)
a ... touch panel comprising a secondary display configured to display a first graphical user interface comprising controls for accessing a first set of functions of the ultrasound imaging system while the removable touch panel is docked with the ultrasound imaging system;  (Yee: Figs. 2, 4A-4B, and ¶[0020]-¶[0021]; Yee teaches a control panel 230 which may be separable from the base 210.  The control panel 230 includes a touch display 252.  Further, Fig. 5 and ¶[0036] further teach a first default user interface with menus for performing functions associated with manual controls.  The functions include selection menus, selection of clinically relevant measurements, data entry, etc...)
wherein the ... touch panel, in response to being undocked from the ultrasound imaging system, is configured to automatically replace the first graphical user interface with a second graphical user interface, wherein the second graphical user interface comprises: a display area configured to display the generated ultrasound image; and,  (Yee: Figs. 2, 4A-4B, 5, and ¶[0025] and ¶[0037]; Yee teaches moving the touch display to the second position wherein the system is configured to automatically display the second default user interface.  ¶[0038] further teach the second default user interface that can have different functions than the first default user interface and contains functions which are more suitable performed in a resting/neutral hand position.  Further, ¶[0041] teaches that the second default user interface can display a mirror image of a captured image in 2D or 3D.)
a control area comprising controls for accessing a second set of functions of the ultrasound imaging system.  (Yee: Figs. 7A-7B and ¶[0041]; Yee teaches further teaches displaying controls for manipulating/annotating/erasing the image.)


Poland does not explicity teach:
... removable ...
... removable ... optimized for remote control of ultrasound imaging system ...

However, Frelburger teaches:
... removable ...  (Jun: Figs. 9A-9B and ¶[0201]-¶[0206]; Jun teaches detaching a the medical image display apparatus (tablet) from the ultrasound diagnosis device.)
... removable ... optimized for remote control of ultrasound imaging system ...  (Jun: Figs. 9A-9B and ¶[0201]-¶[0206]; Jun teaches detaching a the medical image display apparatus (tablet) from the ultrasound diagnosis device.  Fig. 9B and ¶[0154] further teaches providing a UI based on a touch range of a finger.)

Jun is in the same field of endeavor as the present invention, as it is directed to an ultrasonic device which the user is able to control through a tablet.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a device which changes the UI on an ultrasound imaging screen based on how the touchscreen is docked as taught in Yee with further being able to remove the touchscreen completely for remote functionality as taught in Jun.  Yee already teaches different functions based on how the device is docked.  While Yee also teaches being able to remove the cart containing the touchscreen from the ultrasound device; Yee does not explicitly teach different remote functions when the table is removed.  Jun provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to combine the teachings of Yee to include the teaching of Jun because the combination would allow the user to bring the device closer to them and operate it with one hand remotely, as suggested by Jun: ¶[0204]-¶[0205].



Regarding claim 2, Yee in view of Jun further teaches the ultrasound imaging system of claim 1 (as cited above).

Yee further teaches:
wherein the second set of functions is a subset of the first set of functions.  (Yee: Fig. 6 and ¶[0038] and ¶[0040]-¶[0041]; Yee teaches user being able to configure both the first and the second default user interfaces.  Further, Fig. 6 displays that the first default user interface for 3D/4D imaging will have 3D controls while the second default user interface will have OB rendering tools, which may be interpreted as a subset of imaging controls.)


Regarding claim 3, Yee in view of Jun further teaches the ultrasound imaging system of claim 1 (as cited above).

Yee further teaches:
wherein the second set of functions includes one or more functions not included in the first set of functions.  (Yee: ¶[0038]; Yee teaches the second default user interface that can have different functions than the first default user interface and contains functions which are more suitable performed in a resting/neutral hand position.)


Regarding claim 4, Yee in view of Jun further teaches the ultrasound imaging system of claim 1 (as cited above).

Yee further teaches:
further comprising a hard key interface comprising controls for accessing a third set of functions of the ultrasound imaging system.  (Yee: ¶[0030]; Yee teaches manual controls.)


Regarding claim 8, Yee in view of Jun further teaches the ultrasound imaging system of claim 2 (as cited above).

Yee further teaches:
wherein at least one function from the second set of functions is selected from the group consisting of a scan mode selection function, a save image function, an annotate image function, and a measurement function.  (Yee: Fig. 6 and ¶[0029] and ¶[0038]; Yee teaches annotation functionality.)


Regarding claim 10, Yee in view of Jun further teaches the ultrasound imaging system of claim 1 (as cited above).

Yee further teaches:
herein at least one function of the second set of functions is selected from the group consisting of a scale adjustment function and a baseline function.  (Baseline controls are not specifically defined by the instant specification.  Accordingly, Yee: ¶[0038]; Yee teaches controls for measurements which is interpreted as baseline function.)


Regarding claim 11, Yee in view of Jun further teaches the ultrasound imaging system of claim 2 (as cited above).

Yee further teaches:
wherein the second set of functions is limited to one more of a scan mode selection function, a save image function, an annotate image function, and a measurement function.  (Yee: Fig. 6 and ¶[0029] and ¶[0038]; Yee teaches annotation functionality.)


Regarding claim 12, Yee in view of Jun further teaches the ultrasound imaging system of claim 1 (as cited above).

Yee further teaches:
wherein the display area of the remote touch panel is configured to display a live streaming representation of the ultrasound image being displayed on the primary display.  (Yee: ¶[0040]-¶[0041]; Yee teaches controls for imaging modes, such as live volumes.)


Regarding claim 13, Yee in view of Jun further teaches the ultrasound imaging system of claim 1 (as cited above).

Jun further teaches:
wherein the remote touch panel comprises a camera for capturing photographic information for transmission to the ultrasound imaging system via a wireless link for storage in a patient's examination record.  (Jun: ¶[0699]-¶[0700], ¶[0720], and ¶[0140]; Jun teaches the table including a camera which may obtain images and wirelessly transmit them to server 14, which stores medical records.)


Regarding claims 21 and 36, these claims recite a method and a computer readable medium that performs the function of the ultrasound imaging system of claim 1; therefore, the same rationale for rejection applies.


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yee in view of Jun in view of Poland (US 2008/0161688 A1) hereinafter known as Poland.

Regarding claim 5, Yee in view of Jun further teaches the ultrasound imaging system of claim 4 (as cited above).

Yee does not explicitly teach the limitations of claim 5.

However, Poland teaches:
wherein the second set of functions includes at least one function from the third set of functions accessed by the hard key interface.  (Poland: Figs. 3-4 and ¶[0025]; Poland teaches implementing the physical controls on the ultrasound machine using soft controls on the tablet.)

Poland is in the same field of endeavor as the present invention, as it is directed to an ultrasonic device which the user is able to control through a tablet.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a device which changes the UI on an ultrasound imaging screen based on how the touchscreen is docked and that contains manual controls as taught in Yee in view of Jun with further implementing the manual controls from the ultrasound machine on the removable table as taught in Poland.  Yee in view of Jun already teaches manual controls on the ultrasound machine.  However, Yee in view of Jun does not explicitly teach implementing the manual controls on the second default user interface.  Poland provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to combine the teachings of Yee and Jun to include the teaching of Poland because the combination would allow the user to user more functions on the interface, as suggested by Poland: ¶[0021].


Regarding claim 6, Yee in view of Jun further teaches the ultrasound imaging system of claim 4 (as cited above).

Yee does not explicitly teach the limitations of claim 6.

However, Poland teaches:
wherein the removable touch panel, in response to being undocked, adds at least one control to the second graphical user interface that accesses at least one respective function of the third set of functions accessed by the hard key interface.  (Poland: Figs. 3-4 and ¶[0025]; Poland teaches implementing the physical controls on the ultrasound machine using soft controls on the tablet when it is undocked.)

Poland is in the same field of endeavor as the present invention, as it is directed to an ultrasonic device which the user is able to control through a tablet.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a device which changes the UI on an ultrasound imaging screen based on how the touchscreen is docked and that contains manual controls as taught in Yee in view of Jun with further implementing the manual controls from the ultrasound machine on the removable table as taught in Poland.  Yee in view of Jun already teaches manual controls on the ultrasound machine.  However, Yee in view of Jun does not explicitly teach implementing the manual controls on the second default user interface.  Poland provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to combine the teachings of Yee and Jun to include the teaching of Poland because the combination would allow the user to user more functions on the interface, as suggested by Poland: ¶[0021].


Regarding claim 7, Yee in view of Jun further teaches the ultrasound imaging system of claim 4 (as cited above).

Yee does not explicitly teach the limitations of claim 6.

However, Poland teaches:
wherein the removable touch panel, in response to being undocked, configures the second graphical user interface to access, in response to a multi-touch gesture, at least one function from the third set of functions accessed by the hard key interface.  (Poland: Figs. 3-4 and ¶[0025]-¶[0026]; Poland teaches implementing the physical controls on the ultrasound machine using soft controls on the tablet when it is undocked.  The interface presents a depth softkey that enables the image depth to be changed, the same function as depth button 76.  The user can make selection of different parameters to change and use the interface rotary elements to change them.  Further, Poland also teaches a softkey pie menu 172 which allows you a user to select menu with multiple touch inputs.)

Poland is in the same field of endeavor as the present invention, as it is directed to an ultrasonic device which the user is able to control through a tablet.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a device which changes the UI on an ultrasound imaging screen based on how the touchscreen is docked and that contains manual controls as taught in Yee in view of Jun with further implementing the manual controls from the ultrasound machine on the removable table as taught in Poland.  Yee in view of Jun already teaches manual controls on the ultrasound machine.  However, Yee in view of Jun does not explicitly teach implementing the manual controls on the second default user interface.  Poland provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to combine the teachings of Yee and Jun to include the teaching of Poland because the combination would allow the user to user more functions on the interface, as suggested by Poland: ¶[0021].


Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yee in view of Jun in view of Jones (US 2006/0068834 A1) hereinafter known as Jones.

Regarding claim 14, Yee in view of Jun further teaches the ultrasound imaging system of claim 1 (as cited above).

Yee does not explicitly teach the limitations of claim 14.

However, Jones teaches:
wherein the removable touch panel is configured to receive a wireless power transfer from the ultrasound imaging system while docked.  (Jones: Fig. 2C and ¶[0038]-¶[0039]; Jones teaches powering the user interface modules through induction.)

Jones is in the same field of endeavor as the present invention, as it is directed to an ultrasonic device which the user is able to control through a detachable device.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a device which changes the UI on an ultrasound imaging screen based on how the touchscreen is docked as taught in Yee in view of Jun with wireless induction charging as taught in Jones.  Yee in view of Jun already teaches docking a tablet.  However, Yee in view of Jun does not explicitly teach induction charging.  Jones provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to combine the teachings of Yee and Jun to include the teaching of Jones because the combination would allow to efficiently charge the interface.


Regarding claim 16, Yee in view of Jun in view of Jones further teaches the ultrasound imaging system of claim 14 (as cited above).

Jones further teaches:
wherein the removable touch panel is configured to detect an undocking event in response to interruption of a wireless power transfer.  (Jones: Fig. 2C and ¶[0038]-¶[0039]; Jones teaches powering the user interface modules through induction and powering the modules through a battery source when detached, which is interpreted as a undocking event.)


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yee in view of Jun in view of Frelburger (US 6,475,146 B1) hereinafter known as Frelburger.

Regarding claim 17, Yee in view of Jun further teaches the ultrasound imaging system of claim 1 (as cited above).

Yee does not explicitly teach the limitations of claim 17.

However, Frelburger teaches:
wherein the removable touch panel further comprises a proximity detector configured to determine whether the removable touch panel is within a particular distance of the ultrasound imaging system.  (Frelburger: col. 8, lines 28-65 and col. 14, lines 29-37; Frelburger teaches wireless PDA devices that dock with ultrasound devices and are brought in within a specific proximity.)
Frelburger is in the same field of endeavor as the present invention, as it is directed to an ultrasonic device which the user is able to control through a detachable device.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a removable device to control ultrasound as taught in Yee in view of Jun with determining when the removable device is within a specific distance as taught in Frelburer.  Yee in view of Jun already teaches a removable tablet.  However, Yee in view of Jun does not explicitly teach determining when the device is within a specific distance.  Frelburger provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to combine the teachings of Yee and Jun to include the teaching of Frelburger because the combination would allow docking of the device, as suggested by Frelburger: col. 8, lines 28-65.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yee in view of Jun in view of Frelburger in view of Rankers (US 2010/0010330 A1) hereinafter known as Rankers.

Regarding claim 18, Yee in view of Jun in view of Frelburger further teaches the ultrasound imaging system of claim 17 (as cited above).

Yee does not explicitly teach the limitations of claim 18.

However, Rankers teaches:
wherein the removable touch panel further comprises a speaker configured to generate an alarm if the removable touch panel is moved beyond the particular distance.  (Rankers: ¶[0062], ¶[0070], and ¶[0121]; Rankers teaches an out of range alert if the maximum range was determined and the device containing speakers to generate alarms.)
Rankers is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. providing a notification to the user when the device moves out of range.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a removable device to control ultrasound wherein a specific proximity distance from the base is determined as taught in Yee in view of Jun in view of Frelburger with providing an alarm when the device has reached maximum range as taught in Rankers.  Yee in view of Jun already teaches a removable tablet that determines the proximity of the device.  However, Yee in view of Jun in view of Frelburger does not explicitly teach issuing an alert when maximum distance has been reached.  Rankers provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to combine the teachings of Yee, Jun, and Frelburger to include the teaching of Rankers because the combination would allow the user to know when the device is out of range.



Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yee in view of Jun in view of Frelburger in view of Uno (US 2018/0021025 A1) hereinafter known as Uno.

Regarding claim 19, Yee in view of Jun in view of Frelburger further teaches the ultrasound imaging system of claim 17 (as cited above).

Yee does not explicitly teach the limitations of claim 19.

However, Uno teaches:
wherein the removable touch panel further comprises a security lock configured to disable the removable touch panel if it is moved beyond the particular distance.  (Uno: Figs. 7-10 and ¶[0081]-¶[0082]; Uno teaches determining whether a device is in proximity by using the intensity of an electric field.  If the device is out of proximity, it is put into a freeze state, which is interpreted as disabled.)
Uno is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. managing remote devices which are out of range.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a removable device to control ultrasound wherein a specific proximity distance from the base is determined as taught in Yee in view of Jun with freezing the device when it is out of range as taught in Uno.  Yee in view of Jun already teaches a removable tablet that determines the proximity of the device.  However, Yee in view of Jun in view of Frelburger does not explicitly teach freezing the device when it is out of range.  Uno provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to combine the teachings of Yee, Jun, and Frelburger to include the teaching of Uno because the combination would allow avoiding the ultrasonic diagnostic system from operating improperly, as suggested by Uno: ¶[0061].


Regarding claim 20, Yee in view of Jun in view of Frelburger further teaches the ultrasound imaging system of claim 17 (as cited above).

Yee does not explicitly teach the limitations of claim 20.

However, Uno teaches:
wherein the proximity detector is configured to use one or more of wireless signal strength or global positioning to determine whether the removable touch panel is within the particular radius of the ultrasound imaging system.  (Uno: ¶[0014], ¶[0061], ¶[0081]-¶[0082], and ¶[0088]; Uno teaches determining whether a device is in proximity by using the intensity of an electric field.)
Uno is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. managing remote devices which are out of range.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a removable device to control ultrasound wherein a specific proximity distance from the base is determined as taught in Yee in view of Jun with freezing the device when it is out of range determined by the intensity of the wireless signal as taught in Uno.  Yee in view of Jun already teaches a removable tablet that determines the proximity of the device.  However, Yee in view of Jun in view of Frelburger does not explicitly teach freezing the device when it is out of range determined by the intensity of the wireless signal.  Uno provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to combine the teachings of Yee, Jun, and Frelburger to include the teaching of Uno because the combination would allow avoiding the ultrasonic diagnostic system from operating improperly, as suggested by Uno: ¶[0061].


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145